SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1097
KA 12-01464
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JAMES F. O’DELL, JR., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, THE ABBATOY LAW FIRM, PLLC,
ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (ROBERT C.
JEFFRIES OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment    of the Ontario County Court (Craig J.
Doran, J.), rendered August    24, 2011. The judgment convicted
defendant, upon his plea of    guilty, of rape in the third degree (four
counts) and endangering the    welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   November 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court